IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44084

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 808
                                                )
       Plaintiff-Respondent,                    )   Filed: December 7, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
RAMON LARIOS-MENDOZA,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and concurrent, unified life sentences, with a minimum period of
       confinement of twenty years, for rape and lewd conduct with a minor under sixteen,
       affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Ramon Larios-Mendoza pleaded guilty to rape, Idaho Code § 18-6101(1), and lewd
conduct with a minor under sixteen, I.C. § 18-1508. For each charge, the district court imposed a
unified life sentence, with twenty years determinate, to run concurrently.        Larios-Mendoza
appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Larios-Mendoza’s judgment of conviction and sentences are affirmed.




                                                   2